Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This initial office action is based on the application filed on March 23th, 2021, which claims 1-8 have been presented for examination.

Status of Claim
2.	Claims 1-8 are pending in the application and have been examined below, of which, claims 1, 7 and 8 are presented in independent form.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-190149, filed on 10/05/2018.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 03/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Quayle Action
6.	This application is in condition for allowance except for the following formal matters: 
a.	Claim 1, line 19 (page 11) and line 2 (page 12); claim 7, line 19 (page 13) and line 3 (page 14) and claim 8, line 20 (page 14) and line 6 (page 15) recite the limitation/element “the data type”.   This limitation should be changed to –the specified data type --.
b.	Claim 1, lines 2-3; claim 7, line 2 and claim 8, line 2 recite the limitation “a controller”.  This limitation should be changed to –hardware controller --.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
7.	Claims 1-8 are allowed over the prior arts of record.
8.	The following is a statement of reasons for the indication of allowable subject matter:
a.	Regarding claims 1, 7 and 8 the prior art of record when viewed individually or in combination does not disclose or render obvious the following features of the independent claims 1, 7 and 8:
... generating a periodic-execution function module for invoking the non-periodic-execution function module and is usable in the control program,
specifying a data type that is in the periodic-execution programming language and corresponds to the data type of the argument based on the correspondence relationship and the definition information, and establishing an input variable for reflecting a value of the argument as an input interface of the periodic-execution function module, the input variable being an input variable of the data type, and 
specifying a data type that is in the periodic-execution programming language and corresponds to the data type of the return value based on the correspondence relationship and the definition information, and establishing an output -11 -Customer No.: 31561 Docket No.: 107619-US-540-PCT Application No.: TBA variable for reflecting the return value as an output interface of the periodic-execution function module, the output variable being an output variable of the data type in combination with all other limitations/elements as claimed in claims 1, 7 and 8.

b.	The cited references:
1.	Unno (US Pub. No. 2018/0210415 A1) discloses sequence program and motion program – See Fig. 2, block 112.  The support device 200 refers to various types of information as described above and determines a data transfer order – See paragraphs [0134-0135].  Unno does not disclose …generating a periodic-execution function module for invoking the non-periodic-execution function module and is usable 
2.	Ogawa (US pub. No. 2020/0012250 A1) discloses a PLC instruction sorting/division unit (312) at least either changes an instruction execution order of the plurality of instructions or divides the sequence control program in units of instructions, based on the relation between the argument and the return value between the instructions analyzed by the inter-variable dependency analyzing unit (310) – See Abstract and Figs. 10-13.  Ogawa does not disclose …generating a periodic-execution function module for invoking the non-periodic-execution function module and is usable in the control program, specifying a data type that is in the periodic-execution programming language and corresponds to the data type of the argument based on the correspondence relationship and the definition information, and establishing an input variable for reflecting a value of the argument as an input interface of the periodic-execution function module, the input variable being an input variable of the data type, 
3.	Yamamoto et al. (US Pub. No. 2008/0072013 A1) discloses periodic program and non-periodic program – See Figs 5-8.  Yamamoto does not disclose the claimed invention.
4.	Shimomura Yoshiya (JP2016-224557 A – IDS filed on 03/23/2021) discloses a program creation support apparatus for creating a program for a programmable logic controller– See paragraph [0001].  Yoshiya further discloses call a function of the C language program from the ladder program – See paragraph [0034].  Yoshiya does not disclose …... generating a periodic-execution function module for invoking the non-periodic-execution function module and is usable in the control program, specifying a data type that is in the periodic-execution programming language and corresponds to the data type of the argument based on the correspondence relationship and the definition information, and establishing an input variable for reflecting a value of the argument as an input interface of the periodic-execution function module, the input variable being an input variable of the data type, and specifying a data type that is in the periodic-execution programming language and corresponds to the data type of the return value based on the correspondence 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishiyama et al. (US Pub. No. 2014/0005835 A1) discloses a scheduler program includes a command to start execution of a motion calculation program in each motion control cycle, a command to cause a microprocessor to start execution of a first user program in each first user program execution control cycle – See Abstract and specification for more details.
Kaku et al. (US Pub. No. 2014/0306643 A1) discloses the controller is configured to receive the motion-and-sequence time chart, which has been created by a general-purpose PC, from the general-purpose PC via a higher-layer network – See Abstract and specification for more details.
Janssen et al. (US pub. No. 2018/0032055 A1) discloses the combined semantic system can include additional stipulations that describe possible combinations of data types of the first programming language and the second programming language – See paragraph [0152]).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONGBAO NGUYEN/           Examiner, Art Unit 2192